Opinion by
Orlady, J.,
The question raised by this appeal has not been presented in any case in this State.
The conclusion reached by the learned court below, “that mixed timothy and red clover grass planted in the autumn by a farm tenant as a separate crop, not sown with either wheat or rye, is not a way-going crop, which under the common law of Pennsylvania, such tenant is entitled to harvest and remove in the proper season after the expiration of the term, even if he remove from the premises at the end of such term at the instance of his landlord,” is justified by the authorities.
The case was fully presented, through an agreement dispensing with a trial by jury, and the findings of fact are clearly sustained by the evidence.
If the contention of the appellant should be adopted, it would be possible for an outgoing tenant not only to harvest all the winter grain which he might sow, without timothy or clover seed, and in addition all the hay, timothy and clover which he might sow the preceding fall on other lands, and after termination of,his lease, with another tenant in possession, he could return and remove the winter grain, as a way-going crop, leaving only stubble upon that land, and also remove the timothy and *473clover grass on the other portions of the farm, so that the incoming tenant would be without productive land during his first year. This would not be good husbandry, and is not warranted by any custom of farmers in this State. If such an unreasonable situation was contemplated it should have been provided for by a special stipulation in the lease.
Where a tenant of agricultural land sows in the fall of the year, a crop of grain which requires for its ripening a period greater than the nnexpired term of his lease, the crop is called the “way-going crop,” to which the tenant has a right in the absence of an express agreement of the parties: Ellison v. Duffy, 3 Penniwell 45; 49 Atlantic 178; Stultz v. Dickey, 5 Binney 285; 6 Am. Dec. 411.
The judgment is affirmed.